Detailed Action


Applicant’s Arguments 

This action in response to Applicant’s 03/01/2021 remarks and amendment. Claims 1 – 14 are pending; Claims 1, 4 and 8 are amended.
Applicant argues that amended claims 1, 4 and 8 obviate the double patenting rejection. Applicant submits that all pending claims are in condition for allowance. No other explanation or arguments are presented.
Examiner finds Applicant’s response not persuasive.
The amendments made to the independent claims are not substantive. For example, the replacement of ‘base station’ with ‘serving cell’ is more an amendment of semantics as base stations provide service to cells. The replacement of ‘subframe scheduling messages’ to ‘Physical Downlink Shared Channel (PDSCH) data’ is also not substantive as PDSCH is by definition a downlink message which is received by a receiver. Further there is no novelty in sending the acknowledgement based on a duplex mode of the PCell. 

The Examiner finds that the substance of the amended claims has not changed and therefore maintains the Double Patenting rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 
F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scopef a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/485,019, hereafter ‘019.  Although the claims at issue are not identical, they are not patentably distinct from each other. 

With regards to instant Claims 1 and 4, '019 Claim 1 cites all the elements/steps with the exception 1) 'connection to a base station' (of '019)  is replaced with 'connection to a serving cell'; 2)  subframe scheduling messages (of '019) is replaced with Physical Downlink Shared Channel (PDSCH) data and 3)  the limitation 'wherein the UE selects an uplink subframe for sending the acknowledgement based on a duplex mode of the Pcell' not taught by '019
 
With regards to 1);  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify '019  'connection to a base station' with  the broader  'connection to a serving cell'; 
 
One would have been motivated to modify '019 in this manner as this element of the invention can be practiced with like elements within a serving cell e.g. gateway, router etc. -making the invention more versatile. 
 
With regards to 2);  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify '019  'subframe scheduling messages' with  the broader '(PDSCH) data';  Aiba in the same field of endeavor teaches in ¶[0065]  For example, DCI format 1 and DCI format 1A, which are used for the scheduling of one PDSCH (transmission of one PDSCH codeword or one downlink transport block) in one cell, are defined as downlink DCI formats. In addition, DCI format 2, which is used for the scheduling of one PDSCH (transmission of up to two PDSCH codewords or up to two downlink transport blocks) in one cell, is defined as a downlink DCI format.
 
One would have been motivated to modify '019 in this manner as PDSCH data incorporated different DCI formats allowing more versatile subframe scheduling messages. 

With regards to 3); there is no novelty in sending the acknowledgement based on a duplex mode of the PCell
 
Further '019 Claim 2 - 3 corresponds to instant Claims 2 - 3; Further '019 Claim 5 - 7 corresponds to instant Claims 5 - 7.
 
With regards to instant Claims 8, '019 Claim 1 cites all the elements/steps with the exception 1) 'connection to a base station' (of '019)  is replaced with 'connection to a serving cell'; 2)  subframe scheduling messages (of '019) is replaced with Physical Downlink Shared Channel (PDSCH) data and 3)  the limitation 'wherein the UE selects an uplink subframe for sending the acknowledgement based on a duplex mode of the Pcell' not taught by '019
 
With regards to 1);  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify '019  'connection to a base station' with  the broader  'connection to a serving cell'; 
 
One would have been motivated to modify '019 in this manner as this element of the  invention can be practiced with like elements within a serving cell e.g. gateway, router etc. -making the invention more versatile. 
 
With regards to 2);  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify '019  'subframe scheduling messages' with  the broader '(PDSCH) data';  Aiba in the same field of endeavor teaches in ¶[0065]  For example, DCI format 1 and DCI format 1A, which are used for the scheduling of one PDSCH (transmission of one PDSCH codeword or one downlink transport block) in one cell, are defined as downlink DCI formats. In addition, DCI format 2, which is used for the scheduling of one PDSCH (transmission of up to two PDSCH codewords or up to two downlink transport blocks) in one cell, is defined as a downlink DCI format.
 
One would have been motivated to modify '019 in this manner as PDSCH data incorporated different DCI formats allowing more versatile subframe scheduling messages. 
 

 
Further '019 Claim 9 - 14 corresponds to instant Claims 9 - 14.



Final Action;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

\Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

	
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462